DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/08/2022 has been acknowledged and entered. 

	Response to Arguments
Applicant’s arguments, see pages 15-16, filed 03/08/2022, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 been cancelled below. In particular, although amended, claim 15 does not set forth all the features of now allowable claim 1 and therefore is not being considered for rejoinder. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
(i) Cancel claims 15-20.

Allowable Subject Matter
Claims 1-14 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “a drain doped region, disposed in the substrate, under the drain and the first insulating structure, wherein the drain doped region comprises a discontinuous bottom surface, and the discontinuous bottom surface extends between two opposite edges of the first insulating structure in a horizontal direction". In particular, the prior art of record falls short with regards to teaching the specifics of the drain doped region as claim and more specifically with regards to the drain doped region having a discontinuous bottom surface that extends horizontally between two opposite edges of the first insulating structure. 

In example:
(i) Imam et al. (U.S. Patent Pub. No. 2020/0203475) teaches a high-voltage semiconductor device, comprising: a substrate; a gate structure, disposed on the 
(ii) Cai (U.S. Patent Pub. No. 2009/0230468) teaches similar high-voltage semiconductor device comprising: a substrate; a gate structure disposed on the substrate; a drain region disposed in the substrate, at one side of the gate structure; a first insulating structure, disposed on the substrate, the first insulating structure being disposed under the gate structure and partially overlapped with the gate structure; and a drift region, disposed in the substrate under all the elements of the device including the first insulating structure, wherein the drift region comprises a discontinuous bottom surface, and the discontinuous bottom surface is located under the first insulating structure, but fails to specifically teach a drain doped regions with the discontinuous bottom surface that extends between two opposite edges of the first insulating structure in a horizontal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 12, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894